Citation Nr: 1132094	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-03 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1981 to July 1984.

The depression matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO in St. Petersburg, Florida.  The hepatitis C and PTSD issues came before the Board on appeal from a February 2007 rating decision from the same RO.  The Board remanded these claims in July 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's VA outpatient treatment records were obtained, and the Veteran underwent VA examinations in September 2010.  

The appellant testified before the undersigned at a March 2009 hearing at the RO.  A transcript has been associated with the file.  

The record also reflects that the appellant submitted new evidence and waived initial consideration of that evidence by the RO.  The Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2010).

The issues of service connection for dumping syndrome, diabetes mellitus, type 2, secondary to hepatitis C and a petition to reopen a claim for pelvic pain (reflex sympathetic dystrophy) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of service connection for depression and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hepatitis C is related to service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Private treatment records from Dr. H.H. dated in March 1977 reflect that the Veteran underwent an examination under anesthesia, laparoscopic examination, lysis of adhesions, and injection of dye.  

Service treatment records dated in December 1983 reflect that the Veteran underwent an operation to treat bowel obstruction with construction of ileostomy.  The Veteran was reoperated on in January 1984 and February 1984.  In March 1984, the Veteran underwent a pelvic operation.  

Private treatment records from Humana Women's Hospital in Tampa dated in February 1986 reflect that the Veteran underwent an examination under anesthesia, exploratory laparotomy, lysis of adhesions, total abdominal hysterectomy, left oophorectomy, and closure of defects in small bowel.  

VA outpatient treatment records dated in May 1998 reflect that the Veteran stated that she was diagnosed with hepatitis C.  In June 1999, the Veteran was diagnosed with hepatitis C.  In February 2001, the Veteran was assessed with hepatitis C, failed treatment.  In November 2005, a VA physician noted that the Veteran had extensive documented surgeries in 1983 (emergent) and 1984 (including colostomy).  Given the emergent nature and subsequent long term sequelae in post-op complications, the VA physician opined that it is more likely as not that a blood transfusion occurred at that time that resulted in hepatitis C.  (The blood products were not able to be screened at that time for hepatitis C.)  The VA physician diagnosed hepatitis C, failed 48 weeks of therapy, "on evidence of cirrhosis;" on anti-biotic therapy, tolerating well.  In September 2007, a VA physician stated that the Veteran had chronic hepatitis C with signs of early cirrhosis.  The Veteran was treated on several occasions and was a non responder and even was treated with anti-fibrotic medication from 2005 to 2006 for 48 weeks.  The Veteran's liver function test, complete blood count and sonogram were monitored.  If any deterioration, the Veteran was to return to maintenance medication.  The VA physician opined that the etiology of hepatitis was either the air gun vaccination or a transfusion received while the Veteran was in service and therefore is service-connected.  

The Board notes that, at a September 2010 VA mental disorders examination, the Veteran initially denied any drug use.  However, she then acknowledged using crack cocaine one time in the late 1980's/early 1990's.  

The Veteran underwent a VA examination in September 2010.  She reported that she was diagnosed with hepatitis C at the Tampa VA medical center in September 1998 by a blood test.  She stated that she was treated with 48 weeks of interferon and ribavirin in approximately 2000 but stated that it did not work.  She reported that she was retreated in approximately 2002 with Pegasys and ribavirin but treatment stopped after approximately 6 weeks due to side effects.  She denied history of hospitalization or surgery, history of trauma, and history of neoplasm.  She reported that she drank 2 drinks yearly on a special occasion and that she had no alcohol since 1984.  She reported a cholecystectomy with no post-operative symptoms.  She denied episodes of colic or other abdominal pain, distention, nausea, or vomiting in the past 12-month period.  She denied incapacitating chronic liver disease episodes during the previous 12-month period.  She denied a history of chronic liver disease risk factors.  She denied extra-hepatic manifestations of liver disease.  She reported intermittent fatigue.  She denied malaise, nausea, vomiting, anorexia, right upper quadrant pain, and weight loss.  

Following physical examination, the examiner diagnosed hepatitis C.  The examiner opined that the risk factor that was the most likely cause was vaccination with air gun, colostomy with history of blood transfusion in approximately 1983-1984, and oophorectomy in 1984.  The examiner reasoned that review of the service treatment records had documentation for oophorectomy and colostomy surgeries.  Also, the Veteran had a history of blood transfusion and air gun vaccination.  The examiner stated that the Veteran had no other risk factors for hepatitis C.  The examiner noted that review of previous VA treatment records reflect documentation for hepatitis C secondary to air gun vaccination and surgeries.  

The Board finds that there is evidence of hepatitis C.  There is also evidence linking the Veteran's hepatitis C to service.  The Veteran is entitled to have the benefit of the doubt resolved in her favor, and the Board concludes that there is sufficient evidence linking the Veteran's current hepatitis C to her military service.  See 38 U.S.C.A. § 5107(b).  Therefore, as the medical evidence demonstrates a diagnosis of hepatitis C related to the Veteran's military service, entitlement to service connection for hepatitis C is granted.  

The Veteran's service connection claim for hepatitis C has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board notes that in a February 2006 communication, the RO informed the Veteran of the information and evidence necessary to substantiate her claim.


ORDER

Service connection for hepatitis C is warranted.  


REMAND

The last supplemental statement of the case (SSOC) was provided to the Veteran in March 2011.  In August 2010, additional evidence, including VA outpatient treatment records, were obtained by the Appeals Management Center prior to transfer of the record to the Board.  The March 2011 SSOC does not reflect that the additional evidence was reviewed by the RO.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence and issuance of a SSOC.  38 C.F.R. § 19.37.  There are no legal provisions for waiver of evidence received by the RO prior to transfer of the file to the Board.  Cf. 38 C.F.R. § 20.1304.  

Service treatment records show that the Veteran was provided an ultrasound while pregnant in 1983.  Service treatment records dated in April 1983 reflect that the Veteran was mildly depressed and there is a notation of depression in May 1984.  The service treatment records do not show that the child was lost, but the appellant has testified that the child was lost and there is no notation of a dependent in service.  The appellant currently claims the depression is at least in part a result of the loss of the child.  The appellant also claims that her depression is the result of her service-connected hepatitis C.  

VA outpatient treatment records starting in June 1990 reflect that the Veteran was assessed with psychiatric disorders, including major depression.  

The Veteran underwent a VA examination in September 2010.  Following mental status examination, the examiner diagnosed anxiety disorder not otherwise specified and depressive disorder not otherwise specified.  The examiner stated that he would have to resort to mere speculation to opine whether either the anxiety disorder not otherwise specified or the depressive disorder not otherwise specified is as likely as not etiologically related to the notation of depression in May 1984 and the loss of a child.  The examiner stated that he would have to resort to mere speculation to opine whether either the anxiety disorder not otherwise specified or the depressive disorder not otherwise specified is as likely as not etiologically related to the Veteran's service-connected disabilities, to include the multiple surgeries done during service and the hysterectomy.  The examiner stated that he would have to resort to mere speculation to opine whether either the anxiety disorder not otherwise specified or the depressive disorder not otherwise specified is as likely as not etiologically related to hepatitis C.  The examiner stated that test results reflected that the Veteran over endorsed psychological symptoms.  Therefore, the examiner could not discern actual psychological symptoms from exaggerated/feigned symptoms.  The Board finds that the VA examination and report is inadequate, given the failure by the examiner to discuss the in-service notations of depression and the many years of post-service treatment for psychiatric disabilities.  Moreover, as noted above, a significant amount of evidence was obtained since the last SSOC in March 2011.  There is no indication that the September 2010 VA examiner reviewed this evidence.  The Board finds that the Veteran should be scheduled for an additional VA examination with regard to the psychiatric issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's medical records from the VA medical facility in Tampa Bay, Florida for psychiatric treatment since July 2010.  

2.  After obtaining the additional VA medical records, schedule the appellant for a VA psychiatric examination to determine

1) whether the appellant's depression is as likely as not etiologically related to the notation of depression in service and the loss of a child; and

2) whether the appellant's depression is as likely as not etiologically related to her service-connected disabilities, to include the multiple surgeries done during service and the hysterectomy and hepatitis C.  

The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the development requested has been completed, the AMC should review the report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.

4.  Then, the RO should readjudicate the depression and PTSD claims on the merits.  The depression claim should be considered on a secondary basis, as well.  In doing so, the RO must consider all evidence received since the March 2011 SSOC.  

If the benefits sought are not granted, the appellant and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


